DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-39 and 46-50 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Ngai et al. (US. .Pub. No. 2012/0270519 A1; hereinafter “Ngai”)

Regarding claim 31, Ngai teaches a method comprising:
identifying a plurality of parameters representing device parameters and operating characteristics of a wireless device (see Ngai, fig. 5, 502,504, Device State, supported RAT, fig. 8, para. [0079,87-88], fig. 14, 16, 17, first transmit power);
identifying a data structure representing metric-compliant transmit properties of the wireless device across a plurality of device parameters and operating characteristics (See Ngai, para. [0074-77], SAR compliance, fig. 6, para. [0085]); and
updating transmit properties of the wireless device based, at least in part, on the identified plurality of parameters (see Ngai, fig. 10, 1002, new DSI, para. [0096]) and one or more data values included in the data structure (see Ngai, fig. 17A, 17B, power limit bias, para. [0123-4]), 
wherein the updating of the transmit properties updates them to be metric compliant for current operating characteristics of the wireless device (see Ngai, para. [0073-77], transmit power limits for SAR compliance).

Regarding claim 32, Ngai teaches the method of claim 31, wherein the transmit properties comprise a transmit power of the wireless device (see Ngai, fig. 7, Tx Power Limit).

Regarding claim 33, Ngai teaches the method of claim 31, wherein the transmit properties comprise a transmit mode of the wireless device or a transmit rate of the wireless device (see Ngai, fig. 7,8, para. [0086-7]).

Regarding claim 34, Ngai teaches the method of claim 31, wherein the metric-compliant transmit properties are determined based on one or more metrics comprising a transmit range and a data rate (see Ngai, fig. 8, RAT, modulation type, para. [0137]).

Regarding claim 35, Ngai teaches the method of claim 31, wherein the device parameters and operating characteristics comprise a process split (see Ngai, para. [0080], OEM mapping), an operating temperature (see Ngai, para. [0107-8]), and an operating voltage of the wireless device (see Ngai, fig. 13, first transmitter Tx power, para. [0115]).

Regarding claim 36, Ngai teaches the method of claim 35, wherein the data structure is a predetermined data array (see Ngai, fig. 8, LUT).

Regarding claim 37, Ngai teaches the method of claim 36, wherein the data structure represents a difference between a metric-compliant transmit power corresponding to a given operating point of the wireless device and a metric-compliant transmit power for a reference operating point (see Ngai, fig. 17, power limit bias, para. [0123-4]).

Regarding claim 38, Ngai teaches the method of claim 31, wherein the current operating characteristics of the wireless device are determined based on one or more measurements of an operating environment of the wireless device (see Ngai, fig. 10, 1002, para. [0096], new DSI).

Regarding claim 39, Ngai teaches the method of claim 31, wherein the wireless device is compatible with an IEEE 802.11 standard (see Ngai, para. [0046]). 

Regarding claim 46, Ngai teaches a device comprising:
a memory (see Ngai, fig. 3, memory 308) configured to store a data structure representing metric-compliant transmit properties of a wireless device across a plurality of device parameters and operating characteristics (see Ngai, fig. 8, LUT); and
a processing unit (see Ngai, fig. 3, 304) configured to:
identifying a plurality of parameters representing device parameters and operating characteristics of a wireless device (see Ngai, fig. 5, 502,504, Device State, supported RAT, fig. 8, para. [0079,87-88], fig. 14, 16, 17, first transmit power);
retrieve the data structure from the memory (see Ngai, fig. 5, 504, para. [0082]); and 
update transmit properties of the wireless device based, at least in part, on the identified plurality of parameters (see Ngai, fig. 10, 1002, new DSI, para. [0096]) and one or more data values included in the data structure (see Ngai, fig. 17A, 17B, power limit bias, para. [0123-4]), 
wherein the updating of the transmit properties updates them to be metric compliant for current operating characteristics of the wireless device (see Ngai, para. [0073-77], transmit power limits for SAR compliance).

Regarding claims 47-50, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 32-35, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ngai in view of Savoj et al. (US. Pub. No. 2017/0089975 A1; hereinafter “Savoj”)

Regarding claim 40, Ngai teaches a system comprising: 
one or more antennas configured to transmit and receive data packets (see Ngai, fig. 3, antenna 336,346); 
a plurality of sensors (see Ngai, fig. 3, sensors 350,360); and 
a processing unit (see Ngai, fig. 3, 304) configured to: 
identify a plurality of parameters representing device parameters and operating characteristics of a wireless device (see Ngai, fig. 5, 502,504, Device State, supported RAT, fig. 8, para. [0079,87-88], fig. 14, 16, 17, first transmit power);
identify a data structure representing metric-compliant transmit properties of the wireless device across a plurality of device parameters and operating characteristics (See Ngai, para. [0074-77], SAR compliance, fig. 6, para. [0085]); and
update transmit properties of the wireless device based, at least in part, on the identified plurality of parameters (see Ngai, fig. 10, 1002, new DSI, para. [0096]) and one or more data values included in the data structure (see Ngai, fig. 17A, 17B, power limit bias, para. [0123-4]), 
wherein the updating of the transmit properties updates them to be metric compliant for current operating characteristics of the wireless device (see Ngai, para. [0073-77], transmit power limits for SAR compliance).
Ngai is silent to teaching that wherein the plurality of sensors configured to obtain temperature and voltage measurements. 
In the same field of endeavor, Savoj teaches a system comprising a plurality of sensors configured to obtain temperature and voltage measurements (see Savoj, fig. 1, sensors 120, para. [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Ngai with the teaching of Savoj in order to obtain the current temperature as required by Ngai’s teaching (see Ngai, para. [0108]). 

Regarding claims 41-45, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 32-35 and 39, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng (2018/0092048), Rajagopal (2009/0042525), Ishii (2010/0118805), Gaikwad (2011/0300805), Siomina (2014/0286219), Kanno (2018/0007638), Husted (8,565,343), Schlub (2014/0315592) teach transmit power management systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648